DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-34 are pending.

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 recites “the solvent” in lines 4-5. It is respectfully suggested to amend the claim limitations to “the solvent stream” for consistent recitation of claim limitation. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reddy et al. (WO 2004/089499 A2, hereinafter “Reddy”).
In regard to claims 1 and 6, Reddy discloses a method/an apparatus for separating a sulfurous material from a multi-component feed stream (Abstract), the method comprising (see the embodiment in Fig. 7; page 10, line 12 thru page 11, line 2):
2, CO, CO2) into a contacting column of an absorber column (730, Fig. 7) along with
(ii) A solvent stream comprising liquid carbon dioxide (736, Fig. 7) so that the solvent stream comprising the liquid carbon dioxide contacts the multi-component feed stream in the contacting column of an absorber column (730, Fig. 7);
withdrawing from the contacting column a bottom product stream (734, Fig. 7) containing at least a portion of the sulfurous material of COS from the multi-component feed stream and CO2; and
withdrawing from the contacting column an overhead vapor stream (732, Fig. 7) of a desulfurized syngas containing at least a portion of the fuel gas.

In regard to claims 2 and 4, Reddy discloses injecting the multi-component feed stream (702, Fig. 7) and the solvent stream (736, Fig. 7) into the contacting column (730, Fig. 7) in a spatially separated arrangement so that the solvent stream flows in a downwardly direction for contacting the multi-component feed stream and the multi-component feed stream flows in an upwardly direction for contacting the solvent. Reddy discloses the contacting column is a counter-current (see the upward and downward directions of the streams 702 and 736, Fig. 7) contacting column (730, Fig. 7).
Reddy discloses every limitations recited in claims 1, 2, 4 and 6.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5, 7-11, 15-20, 26-30 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy.
In regard to claim 3, Reddy discloses an absorber column (730, Fig. 7) followed by a separator (770, Fig. 7) (i.e., a distillation column) for treating the bottom product stream (734, Fig. 7).  The overhead vapor stream (772, Fig. 7) from the separator (770, Fig. 7) (i.e., a distillation column) is mixed with the overhead vapor stream (732, Fig. 7) of a desulfurized syngas from the absorber column (730, Fig. 7).  Choosing the absorber column (730, Fig. 7) and the separator (770, Fig. 7) (i.e., a distillation column) taught by Reddy as the recited “contacting column” is considered prima facie obvious because this simply involves selecting a known separation columns in the overall context of a known process/apparatus for separating a sulfurous material from a multi-component feed stream.  Moreover, claim 1 utilizes the 

In regard to claim 5, Reddy discloses an embodiment of feed gas stream resulted from the combustion turbine of the power plant comprising about 2-4% carbon dioxide (page 1, lines 9-15) which renders the recited carbon dioxide composition obvious. See MPEP 2144.05.

In regard to claims 7, 8, 11 and 17, Reddy discloses the feed gas stream is cooled prior to fed to the contacting column of an absorber column (730, Fig. 7), and the solvent stream comprising liquid carbon dioxide (736, Fig. 7) (page 10, lines 12-25). Although Reddy does not explicitly disclose the input temperature of the multi-component feed stream and the solvent stream comprising liquid carbon dioxide, in light of the fact that carbon dioxide is in a liquid state at a temperature range of below -10 [Symbol font/0xB0]C and at a pressure range of above 7 bar, the claimed input temperatures of the multi-component feed stream and the input pressure of the solvent stream (recited in claims 7, 8 and 11) and the operating pressure of the contacting column (recited in claims 17) would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize separation activity and utility taking into consideration the operational parameters of the separation operation (time, temperature, pressure, throughput), the physical and chemical make-up of the gas feedstock as well as the nature of the absorption/distillation end-products. 

Reddy discloses a solvent stream comprising liquid carbon dioxide (736, Fig. 7) is injected into the contacting column of an absorber column (730, Fig. 7). Therefore, it is reasonably expected that the contacting column of absorption column is operated under conditions such that substantially no portion of any carbon dioxide in the contacting column is solidified during passage through the contacting column and substantially all of the carbon dioxide contained therein is in a liquid state as recited. 

In regard to claims 15 and 16, Reddy discloses the sulfurous compound COS is removed at least 98% in the contacting column of an absorber column (730, Fig. 7) (page 9, lines 12-14) which renders the limitations in claims 15 and 16 obvious. 

In regard to claims 18, 19 and 20, as set forth above, choosing the absorber column (730, Fig. 7) and the separator (770, Fig. 7) (i.e., a distillation column), as a combination, taught by Reddy as the recited “contacting column” is considered prima facie obvious.  It is noted that a portion of the overhead vapor stream (732, Fig. 7) is recycled to the absorber column (730, Fig. 7) via auto-refrigeration units (740, Fig. 7) which directs a heat exchange (i.e., a heat removal) at one or more stages present in the contacting column at a position that is higher in the contacting column than a position for the injecting of the multi-component feed stream as recited. The separator (770, Fig. 7) (i.e., a distillation column) in Fig. 7 shows a presence of a re-boiler, and also the process scheme in Fig. 7 shows a heat exchange of the multi-component feed stream of syngas (702, Fig. 7) through a heat exchanger (720, Fig. 7) prior to injecting to the absorber column (730, Fig. 7). This renders the limitation of at least a portion of the multi-component feed stream is passed through the re-boiler prior to injecting into the contacting column obvious.

In regard to claim 26, Reddy discloses an embodiment of separating the bottom product stream (734, Fig. 7) containing at least a portion of the sulfurous material of COS from the multi-component feed stream and CO2 in a separator (770, Fig. 7) (i.e., a distillation column) thereby producing a stream comprising sulfurous material (774, Fig. 7) and a stream comprising one or more further components (772, Fig. 7). This renders the limitation obvious. 

In regard to claims 27, 28 and 29, Reddy discloses multi-component feed stream of syngas (702, Fig. 7) including at least a sulfurous material of carbonyl sulfide (COS) and a fuel gas (H2, CO, CO2). It is known in the art that separation of sulfur material using a solvent absorption method can be applicable to both syngas and natural gas comprising sulfurous material as evidenced by Mori (EP 2 722 095 A1). Consequently, in light of teachings from Reddy, as evidenced by Mori, the feedstock of a sour natural gas as recited is considered obvious. 
Since the use of a sour natural gas stream as a multi-component feed stream is considered obvious over Reddy, as evidenced by Mori, therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the process to inherently function the same as the process recited in claim 27. Specifically, it is asserted that the bottom product stream contains at least a portion of any hydrogen sulfide and C1 to C5 hydrocarbons present in the sour natural gas, or the overhead vapor stream contains a majority of methane present in the sour natural gas.  See MPEP 2112.02.

Reddy discloses at least a portion of the fuel gas in the overhead vapor stream (762, Fig. 7) is provided into a combustor of gas turbines (i.e., a power production unit) (page 11, lines 1-2).

In regard to claim 32, Reddy discloses multi-component feed stream of syngas (702, Fig. 7) including at least a sulfurous material of carbonyl sulfide (COS) and a fuel gas (H2, CO, CO2). It is known in the art that separation of sulfur material using a solvent absorption method can be applicable to both syngas and natural gas comprising sulfurous material as evidenced by Mori (EP 2 722 095 A1). Consequently, in light of teachings from Reddy, as evidenced by Mori, the feedstock of a sour natural gas as recited is considered obvious. It is also known in the art that the natural gas comprises a certain amount of ethane as evidenced by Demirbas (Methane Gas Hydrate, Chapter 2 Natural Gas).
Since the use of a sour natural gas stream as a multi-component feed stream is considered obvious over Reddy, as evidenced by Mori and Demirbas, therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the process to inherently function the same as the process recited in claim 32. Specifically, it is asserted that the fuel gas is a multi-component feed stream including at least sulfurous compounds and ethane and the overhead vapor stream containing at least a portion of the fuel gas comprises ethane and carbon dioxide.  See MPEP 2112.02.
Reddy discloses an absorber column (730, Fig. 7) followed by a separator (770, Fig. 7) (i.e., a distillation column) for treating the bottom product stream (734, Fig. 7).  The overhead vapor stream (772, Fig. 7) from the separator (770, Fig. 7) (i.e., a distillation column) is mixed with the overhead vapor stream (732, Fig. 7) of a desulfurized syngas from the absorber column Reddy as the recited “contacting column” is considered prima facie obvious because this simply involves selecting a known separation columns in the overall context of a known process/apparatus for separating a sulfurous material from a multi-component feed stream.  Moreover, claim 1 utilizes the transitional word “comprising”.  Consequently, claim 1 does not exclude the separate equipment such as the separator (770, Fig. 7) (i.e., a distillation column) in constituting recited “contacting column” along with absorber column (730, Fig. 7).

In regard to claim 33, Reddy discloses the feed gas stream is cooled prior to fed to the contacting column of an absorber column (730, Fig. 7), and the solvent stream comprising liquid carbon dioxide (736, Fig. 7) (page 10, lines 12-25). Although Reddy does not explicitly disclose the pressure of distillation column, in light of the fact that carbon dioxide is in a liquid state at a temperature range of below -10 [Symbol font/0xB0]C and at a pressure range of above 7 bar, the claimed pressure of the distillation column would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize separation activity and utility taking into consideration the operational parameters of the separation operation (time, temperature, pressure, throughput), the physical and chemical make-up of the feedstock as well as the nature of the distillation end-products. 

In regard to claim 34, Reddy discloses the separator (770, Fig. 7) (i.e., a distillation column) includes an overhead condenser and a reboiler (Fig. 7).

s 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy, as applied to claim 1 above, and further in view of  SpauSchus et al. (US 6,112,547, hereinafter “SpauSchus”).
In regard to claims 12, 13 and 14, Reddy discloses the overhead vapor stream (732, Fig. 7) of a desulfurized syngas containing is fed into auto-refrigeration units (740, 760, Fig. 7) and a heat exchanger (720, Fig. 7) thereby the overhead vapor stream containing at least a portion of the fuel gas is heated and one or more further streams are cooled passed through the heat exchanger (720, Fig. 7) are cooled. 
Reddy discloses use of the two auto-refrigeration units (740, 760, Fig. 7), but does not discloses and a carbon dioxide refrigerant refrigeration system.
SpauSchus discloses refrigeration apparatus and a method of refrigeration (Abstract) and further discloses a carbon dioxide refrigerant refrigeration system (cols. 3-4).
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus for separating a sulfurous material from a multi-component feed stream taught by Reddy to provide the carbon dioxide refrigerant refrigeration system as taught by SpauSchus, because the carbon dioxide refrigerant refrigeration system is a known, effective refrigeration system (SpauSchus, cols. 3-4).

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy, as applied to claim 1 above, and further in view of  Sincar et al. (US 5,753,010, hereinafter “Sincar”).
Reddy discloses the passing the overhead vapor stream (732, Fig. 7) through an auto-refrigeration unit (740, 760, Fig. 7) and a PSA separation unit (750, Fig. 7) configured for removal of at least a portion of any carbon dioxide and hydrogen present in the overhead vapor stream. It is noted that the separation unit comprises an auto-refrigeration unit and adsorbent separator configured for separating the overhead vapor stream into a product fuel gas stream (752, Fig. 7) and a permeate stream comprising at least carbon dioxide (bottom stream from the auto-refrigeration unit (740, 760, Fig. 7)). 
Reddy does not discloses a membrane separation unit for separating carbon dioxide.
Sincar discloses a method and an apparatus for separating carbon dioxide, methane and hydrogen mixture using a PSA system and a membrane separator (Abstract), and further discloses an apparatus of a separation system comprising a PSA system and a membrane separator for separating carbon dioxide, methane and hydrogen mixture (Fig. 1). 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus for separating a sulfurous material from a multi-component feed stream taught by Reddy to provide the membrane separation unit for separating carbon dioxide as taught by Sincar, because a separation system comprising membrane separation unit for separating carbon dioxide, methane and hydrogen from a gas mixture is a known, effective separation unit for separating carbon dioxide (Sincar, Abstract, Fig. 1).

In regard to claims 23 and 24, Reddy in view of Sincar, discloses the same process of separating a sulfurous material from a multi-component feed stream as that recited in claim 21, it is asserted, absent evidence to the contrary, that one would reasonably expect that the process as  Reddy in view of Sincar, to function the same as the process recited in claim 21.  Specifically, it is asserted that one would reasonably expect the process of Reddy in view of Sincar, would results in the product fuel gas stream contains less than 2 ppm molar of the sulfurous material, or the product fuel gas stream contains less than 2% molar of carbon dioxide.  See MPEP 2112.01 and 2112.02. 

In regard to claim 25, Reddy discloses recycling at least a portion of the carbon dioxide from the auto-refrigeration unit (740, 760, Fig. 7) to the solvent stream (736, Fig. 7) prior to said injecting of the solvent stream into the contacting column (730, Fig. 7) which renders the recited limitation obvious. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy.
In regard to claim 31, Reddy discloses a method/an apparatus for separating a sulfurous material from a multi-component feed stream (Abstract), the method comprising (see the embodiment in Fig. 7; page 10, line 12 thru page 11, line 2):
(i) Injecting a multi-component feed stream of syngas (702, Fig. 7) including at least a sulfurous material of carbonyl sulfide (COS) and a fuel gas (H2, CO, CO2) into a contacting column of an absorber column (730, Fig. 7) along with
(ii) A solvent stream comprising liquid carbon dioxide (736, Fig. 7) so that the solvent stream comprising the liquid carbon dioxide contacts the multi-component feed stream in the contacting column of an absorber column (730, Fig. 7). The solvent stream comprising liquid carbon dioxide renders the limitation of greater than 90% molar of the solvent is in a liquid form since Reddy discloses a liquid absorption process;
2; and
withdrawing from the contacting column an overhead vapor stream (732, Fig. 7) of a desulfurized syngas containing at least a portion of the fuel gas.
Reddy discloses the feed gas stream is cooled prior to fed to the contacting column of an absorber column (730, Fig. 7), and the solvent stream comprising liquid carbon dioxide (736, Fig. 7) (page 10, lines 12-25). Although Reddy does not explicitly disclose the input temperature of the multi-component feed stream and the input temperature/pressure of the solvent stream comprising liquid carbon dioxide, in light of the fact that carbon dioxide is in a liquid state at a temperature range of below -10 [Symbol font/0xB0]C and at a pressure range of above 7 bar, the claimed input temperatures of the multi-component feed stream and the input temperature/pressure of the solvent stream would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize separation activity and utility taking into consideration the operational parameters of the separation operation (time, temperature, pressure, throughput), the physical and chemical make-up of the hydrocarbon feedstock as well as the nature of the absorption/distillation end-products. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772